DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2021 has been considered by the Examiner. 
Examiner’s Note: The IDS has been considered and is not material to the patentability of the amended claims as outlined below. Therefore, the Notice of Allowance mailed on 09/22/2021 is maintained and the claims are allowed. The Examiner’s Amendment, Allowable Subject Matter, and Reasons for Allowance are provided below, as originally recited in the Notice of Allowance mailed on 09/22/2021, for clarity of the record. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Colby C. Nuttall on 09/14/2021. 

The application has been amended as follows: 
Claim 1, line 10: please add the word --subterranean-- before “fluid medium” to recite “allowing hydrogen to pass through the window from the subterranean 
Claim 1, line 13: please remove the word “a” before the word “pressure” and replace with the word --the-- to recite “determining at least one of the temperature or [[a]]the pressure of the subterranean fluid medium with the sensing unit”. 
Claim 1, line 18: please add the word --medium-- after “subterranean fluid” to recite “at least one of the temperature or the pressure of the subterranean fluid medium”. 

Allowable Subject Matter
Claims 1-20 are allowed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensing unit…configured to monitor at least one of a temperature or a pressure of the subterranean fluid medium” in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitations “an ionic liquid electrolyte”, “a sensing unit enclosed within the chamber and configured to monitor at least one of a temperature or a pressure of the subterranean fluid medium”, “heating the sensor to a sensor temperature above a prevailing temperature of the subterranean fluid medium where the prevailing temperature is at least 100 °C”, “determining at least one of the temperature or the pressure of the subterranean fluid medium with the sensing unit”, and “determining the content of hydrogen based on the current flow and at least one of the temperature or the pressure of the subterranean fluid medium”. 
The closest prior art of record is considered to be Lafitte et al. (GB 2476057 A, available as 102(a)(1) art with a prior publication date of 06/15/2011 that is greater than 1 year from the instant foreign priority date of 10/16/2012 and thus no exclusions apply). 
Lafitte discloses an electrochemical sensor and process for determining hydrogen in a subterranean fluid medium [abstract; Para. 0001; Figs. 8-10] wherein the process comprises contacting the subterranean fluid medium with a sensor comprising 
Furthermore, Lafitte appears to teach away from heating the sensor to a temperature above the prevailing temperature of the subterranean fluid medium under analysis. Lafitte teaches wherein at least one electrode is provided with an encapsulated electrochemically active species that is immobilized on the surface [Para. 0013]. Lafitte teaches that the encapsulating material is specifically selected such that the glass transition temperature is higher than the prevailing temperature of the subterranean fluid medium [Para. 0017] and that if the temperature rises above the glass transition temperature of the encapsulating layer the encapsulating layer will deform and eventually turn into a fluid [Para. 0019] and at temperatures above the glass transition the encapsulating material no longer functions to encapsulate the electrode by becoming permeable and allowing the enclosed material to escape [Para. 0020] and 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claim 1. Claims 2-20 are dependent from or otherwise include the limitations of claim 1 and are allowable for the same reasons above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Najim Al-Khamis (US 2009/0312964 A1) teaches combined temperature/pressure sensors disposed in the pipeline of a fluid flow operation such as in a crude oil processing facility. Johnson (US 5,829,520 A) disclose a sensor for a downhole tool operation wherein the sensor is a single purpose sensor for monitoring wellbore temperature, pressure, fluid flow rate and type, formation resistivity, cross-well and acoustic seismometry, perforation depth, fluid characteristic or logging data.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795